PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re of
Patent No. 9,041,238
Issue Date: May 26, 2015
Application No. 13/875,125
Filed: May 01, 2013
Attorney Docket No. 135797-8001.US00
:
:
:        DECISION ON PETITION
:
:




This is a decision on the request for refund filed April 09, 2019.

The request for refund is DISMISSED.

Applicant files the above request for refund and states, “On January 19, 2019, the applicant paid $150.00 for a Request for Certificate of Correction that was denied by the USPTO”.

Applicant should note MPEP 607.02 specifically provides that: 

Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment). 

When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d). 

37 CFR 1.26(a) also provides that a change of purpose after the payment of a fee, as when a party desires to withdraw the filing of a patent application for which the fee was paid, will not entitle the party to a refund of such fee. 



The Office does not warrant a finding that the fees were “paid by mistake or in excess”.  The payment of the fee automatically was due, by statute at the time of filing the petition. The petition A change of purpose after the payment of a fee does not entitle a party to a refund of such fee.  In addition, the certificate of correction was granted on January 20, 2022.

Any questions concerning this matter may be directed to Michelle R. Eason at (571) 272-4231.  


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions